             Case 1:19-cr-10078-RWZ Document 3 Filed 03/05/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA


                                                       Criminal No


WILLIAM RICK SINGER



                       Defendant


                             GOVERNMENT'S MOTION TO SEAL
                                          INFORMATION


        Pursuant to Fed. R. Grim. P. 6(e)(4), the United States of America hereby moves this

Court to direct that the Information, this Motion to Seal, the Court's order on this motion, the

docket sheet, and any other paperwork related to this matter, be sealed until the defendant makes

an appearance, waives his indictment, and pleads guilty. As grounds for this motion, the

Government states that Defendant is cooperating proactively in an active investigation.

Accordingly, public disclosure of these materials will jeopardize the ongoing investigation of

this case.


        The United States further moves, pursuant to General Order 06-05, that the United States

Attorney, through undersigned counsel, he provided copies of all sealed documents that the

United States has filed in this matter.


                                                       Respectfully submitted,

                                                       ANDREW E. TELLING
                                                       Unijled States Attorney

                                                 By:
                                                       ERIC S. ROSEN
                                                       Assistant U.S. Attorney

                                                       Date: March 5, 2019
